t c memo united_states tax_court daniela aldea petitioner v commissioner of internal revenue respondent docket no filed date daniela aldea pro_se jeremy mcpherson for respondent memorandum opinion dean special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner is entitled to a deduction for charitable_contributions unreimbursed employee automobile petitioner is entitled to deduct amway business some of the facts have been the stipulation of facts and the incorporated herein by reference fairfield california whether petitioner is entitled to deduct expenses and whether automobile expenses from her stipulated and are so found attached exhibits are petitioner resided in at the time her petition was filed background in petitioner resided in yuba city worked as an apprentice ironworker through a union hall located in sacramento worked in various locations in california during days in salinas days in modesto francisco between the morning and if drive from the union hall to the days in santa cruz days in stockton there was work available california and she received job assignments california and including days in sacramento and days in san jobs petitioner reported to the union hall in she would then job site after obtaining work petitioner reported directly to the job site until the job was completed on schedule a individual_income_tax_return itemized_deductions of her form_1040 u s petitioner claimed itemized - deductions of dollar_figure in addition to claiming deductions for taxes paid petitioner claimed deductions for dollar_figure in charitable gifts made to her churches and dollar_figure in unreimbursed employee_expenses related to her job as an ironworker petitioner included in the unreimbursed employee_expenses a deduction for dollar_figure in automobile expenses based on miles driven from her home in yuba city to the union hall in sacramento and from her home to each of the various job sites petitioner used the standard rate of cents per mile to compute the deduction during petitioner also was engaged in marketing amway products she reported gross_income of dollar_figure and expenses of dollar_figure from her amway activity on schedule c profit or loss from business the expenses included dollar_figure for vehicle expenses dollar_figure for utilities and dollar_figure for seminars tapes and books in the notice_of_deficiency respondent disallowed dollar_figure of petitioner’s schedule a itemized_deductions and dollar_figure of petitioner’s schedule c deductions respondent’s determinations reduced petitioner’s itemized_deductions to an amount less than the allowable standard_deduction petitioner’s tax_liability therefore was determined using the standard_deduction for although the parties stipulated that petitioner claimed automobile mileage deductions for big_number miles petitioner’s form 2106-ez unreimbursed employee_expenses indicates that she deducted the standard mileage rate for big_number miles q4e- respondent concedes that petitioner is entitled to a deduction of dollar_figure for job-seeking expense based on the big_number miles driven by petitioner between her home in yuba city and the union hall in sacramento during periods when petitioner was engaged in job hunting the parties agree that petitioner is entitled to additional itemized_deductions of dollar_figure for education expenses dollar_figure for safety equipment dollar_figure for union dues and dollar_figure for work tools petitioner concedes that she is not entitled to a deduction for uniforms and cleaning thus the only remaining issues regarding petitioner’s itemized_deductions are whether she is entitled to a deduction of dollar_figure for charitable_contributions and whether she is entitled toa deduction of dollar_figure for miles she claims she drove to and from temporary work assignments with regard to petitioner’s loss from amway activity reported on schedule c petitioner has conceded that she is not entitled to deductions for seminar expenses beyond the dollar_figure allowed by respondent the only remaining issue concerning petitioner’s schedule c deductions is whether petitioner is entitled to dollar_figure of the vehicle expenses she claimed discussion deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner u s - - 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs charitable_contributions sec_170 allows a deduction for charitable_contributions paid during the taxable_year subject_to certain limitations deductions for charitable_contributions are allowable only to the extent verified under treasury regulations see sec_170 the applicable regulations regquire a taxpayer to maintain for each contribution of money a canceled check a receipt from the donee organization showing the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution see sec_1_170a-13 income_tax regs petitioner has not maintained any of the records required to substantiate her charitable_contributions she testified at trial that she made cash contributions to romanian churches dollar_figure to the new assembly church and dollar_figure to the first romanian pentecostal church the only other evidence of petitioner’s contributions consists of a calendar marked with the notation church and a dollar amount usually dollar_figure on each sunday and two handwritten letters from two different individuals stating that petitioner -- - attends their churches regularly the notations on the calendar do not indicate the churches to which contributions were made moreover we are not convinced the notations were made contemporaneously on the calendar the letters do nothing to support petitioner’s claims as they do not identify a church or indicate that petitioner made any contributions we are not convinced from the record that petitioner made charitable_contributions in we thus uphold respondent’s determination that petitioner is not entitled to deductions for charitable_contributions unreimbursed employee automobile expenses petitioner contends that she is entitled to deduct the standard mileage rate for the miles she drove between her residence and her various temporary work sites because of the temporary nature of her employment respondent does not dispute that petitioner’s employment was temporary and concedes that a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works respondent however contends petitioner is not entitled to deduct transportation_expenses because she did not have a single metropolitan area where she normally worked and therefore all of her transportation costs for traveling between her home and the temporary work locations are - nondeductible personal commuting expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_262 however provides that no deduction is allowed for personal living or family_expenses in general the cost of daily commuting to and from work is a nondeductible personal_expense see 326_us_465 sec_1_162-2 income_tax regs respondent’s position in the case at hand is consistent with the two-prong test of revrul_94_47 1994_2_cb_18 in order for expenses for transportation between the taxpayer’s residence and her job site to be deductible under this test the taxpayer must establish that her employment at a job site is temporary and the job site is outside the metropolitan area where the taxpayer lives and normally works see id in previous cases respondent has challenged the deductibility of transportation costs on the basis that the employment at issue was not temporary therefore our inquiry generally has not focused on the second prong of the test the court however in harris v commissioner tcmemo_1980_56 the two-prong test was first announced in rev_rul 1953_2_cb_303 and later amplified and clarified by rev ruls 1990_1_cb_28 and 1994_2_cb_18 respondent’s position also is consistent with revrul_99_7 1999_5_irb_4 released after the year in issue revrul_99_7 obsoletes rev_rul and modifies rev ruls and - - affd in part and remanded in part without published opinion 679_f2d_898 9th cir found that the taxpayer who relied on rev_rul supra to support the deductibility of his transportation_expenses was not entitled to such deductions because he had not established that the work sites at issue were outside the general area of his principal or regular place of employment we thus found without determining whether the jobs were temporary that the taxpayer was not entitled to deduct transportation_expenses see harris v commissioner supra in the present case petitioner points to our finding in 66_tc_467 as support for her position that the temporary nature of her employment is sufficient in and of itself to entitle her to deductions for commuting expenses our disposition of norwood however was based on the parties’ framing of the issues thus the sole focus of our inguiry was whether the employment was temporary see id pincite petitioner also relies on respondent’s position in revrul_60_189 1960_1_cb_60 revrul_60_189 is irrelevant to petitioner’s case as it concerns expenses_incurred while 747_f2d_46 n 1st cir indicates that the court_of_appeals for the ninth circuit remanded harris v commissioner tcmemo_1980_56 affd in part and remanded in part without published opinion 679_f2d_898 9th cir because it questioned whether the evidence supported our findings_of_fact and not because the court_of_appeals for the ninth circuit disagreed with the two-prong test as a matter of law --- - traveling away from home and is factually distinguishable from petitioner’s situation finally petitioner points to revrul_94_47 c b pincite as support for her position but the relevant portion of the revenue_ruling supports respondent’s position a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence anda temporary_work_location outside the metropolitan area where the taxpayer lives and normally works respondent denied petitioner’s deduction for transportation_expenses from her residence to her temporary work locations because petitioner does not ordinarily work in the metropolitan area in which she lives respondent’s denial is consistent with his position in relevant revenue rulings respondent has not conceded that the temporary nature of a job in and of itself is a sufficient basis for transportation_expenses to be deductible petitioner has not established any business reason for living in yuba city her decision to live there was entirely personal cf 55_tc_783 the record does not indicate that petitioner ever worked in had the prospect of work in or had any other business tie to yuba city the union hall where petitioner received her job assignments was in sacramento which is south of yuba city and travel away from home under sec_162 requires that the taxpayer either remain away overnight or for a period requiring sleep or rest see 389_us_299 -- - all of petitioner’s work sites were south of sacramento accordingly we uphold respondent’s determination that petitioner is not entitled to deduct automobile expenses for transportation to her temporary jobsites schedule c automobile expenses respondent contends petitioner is not entitled toa deduction for dollar_figure of the dollar_figure in car and truck expenses she claimed on her schedule c because she has not substantiated the mileage she drove for her amway activities nor has she presented evidence of the total miles she drove during petitioner maintains that she has substantiated mileage from her amway activity and thus is entitled to a deduction for the full dollar_figure she claimed on her return sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f a to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements supersede the doctrine found in cohan v commissioner f 2d 2d cir under which we may approximate expenses in certain cases where the exact amount of expense cannot be determined see sec_1_274-5t temporary income_tax regs fed reg date the elements that must be substantiated to deduct business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not reguired but corroborative evidence to support a taxpayer's reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that she carried a calendar with her in her car and filled it out each day recording any amway business -- activity she conducted she further testified that she carried a business miles log to all of her amway activities during and made contemporaneous notes of the activities in the log the entries in the log and the notations on the calendar generally indicate the miles driven to show marketing plan or to attend seminar rally the mileage entries in the log are preceded by the notation rt which petitioner testified stands for round trip but further explained really denotes the one-way mileage to her destinations when questioned about the pristine condition of the log and the fact that all entries in the log appear to have been made with the same pen petitioner explained that she carried the log in a case with a pen on the basis of the record as a whole we find that petitioner has not substantiated all the reguired elements of her automobile use her records are not reliable and her testimony lacks credibility although petitioner’s records purport to provide the dates of business use of her automobile miles driven for each business use and evidence of business_purpose petitioner has not provided the total mileage for all use of her automobile during see sec_1_274-5t temporary income_tax regs fed reg date thus she has not substantiated all the elements required by the temporary regulations promulgated under sec_274 we also question the reliability of the information recorded in petitioner’s records despite petitioner’s testimony we find it unlikely that the records were made contemporaneously with the activities recorded given the condition of the mileage log the appearance of the entries in the log and the mistakes in the log when asked at trial how she was able to contribute dollar_figure toa church in yuba city on date as indicated by her calendar and by her testimony when her log indicates she was in long beach on march and petitioner testified that she was actually in long beach on march and there are other reasons to question the reliability of petitioner’s records according to petitioner’s testimony and her mileage logs on date she drove a total of miles to and from a job site in santa cruz california put in hours of work and after returning home drove miles round trip to and from bakersfield california to attend a seminar rally for amway petitioner further testified that on days when she had to travel that far she would usually work a half day or less it nonetheless is difficult to believe that petitioner was able to drive miles in day perform her duties as an ironworker even if only for a half day and attend an amway seminar similarly petitioner’s records indicate that on date she drove a total of miles and on date a total of miles while performing her job duties and attending amway seminars on both days petitioner’s records and her explanation of the records indicate that she drove well over miles a day on many of the days she worked at temporary job sites as an ironworker and conducted amway activities we find it unlikely petitioner was able to sustain such activity ona regular basis accordingly we find petitioner is not entitled to mileage deductions beyond those allowed by respondent to reflect the foregoing decision will be entered under rule
